Name: 98/482/EC: Council Decision of 20 July 1998 on a common technical Regulation for the attachment requirements for connection to the analogue public switched telephone networks (PSTNs) of terminal equipment (excluding terminal equipment supporting the voice telephony justified case service) in which network addressing, if provided, is by means of dual tone multi-frequency (DTMF) signalling
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  communications
 Date Published: 1998-08-04

 4.8.1998 EN Official Journal of the European Communities L 216/8 COUNCIL DECISION of 20 July 1998 on a common technical regulation for the attachment requirements for connection to the analogue public switched telephone networks (PSTNs) of terminal equipment (excluding terminal equipment supporting the voice telephony justified case service) in which network addressing, if provided, is by means of dual tone multi-frequency (DTMF) signalling (98/482/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the proposal from the Commission, Having regard to Directive 98/13/EC of the European Parliament and of the Council of 12 February 1998 relating to telecommunications terminal equipment and satellite earth station equipment, including the mutual recognition of their conformity (1), and in particular Article 7(2), second indent, thereof, Whereas the Commission has identified the type of terminal equipment for which a common technical regulation is required, as well as the associated scope statement; Whereas the corresponding harmonised standards, or parts thereof, implementing the essential requirements which are to be transformed into common technical regulations should be adopted; Whereas the technical development of the national public telephone networks has progressed continuously during the course of the twentieth century, and whereas since this development was initially undertaken independently from network to network, important technical differences will remain for some time between such networks; Whereas technical differences in public switched telephone networks (PSTNs) exist, and whereas the most significant of these are described in Advisory Notes published in the European Telecommunications Standards Institute (ETSI) Guide EG 201 121; Whereas these Advisory Notes are voluntary in application and may contain useful information for the manufacturer; Whereas notified bodies shall therefore ensure that manufacturers are aware of the applicable Advisory Notes concerning the specific requirements of certain networks; Whereas it should be possible to continue to approve terminal equipment according to national regulation for a transitional period; Whereas manufacturers are to attach a notice with all products approved under this Decision; whereas manufacturers are to make a network compatibility declaration; whereas notified bodies are to ensure that manufacturers are aware of these obligations; whereas notified bodies are to inform other notified bodies of the network compatibility declarations whenever approval is granted under this Decision; Whereas equipment falling within the scope of this Decision that has been approved under national regulations before the end of the transitional period may continue to be placed on that national market and put into service; Whereas no opinion was delivered by the Approvals Committee for Terminal Equipment (ACTE Committee) set up by Article 28 of Directive 98/13/EC on the common technical regulation provided for by this Decision; whereas, consequently in accordance with Article 29(3) of Directive 98/13/EC the Commission has submitted to the Council this proposal relating to the measure to be taken, HAS ADOPTED THIS DECISION: Article 1 1. This Decision shall apply to equipment which is intended to be connected as a single terminal via a two-wire access to an analogue PSTN line at the network termination point and falls within the scope of the harmonised standard identified in Article 2(1). 2. This Decision establishes a common technical regulation covering the attachment requirements for analogue PSTN terminal equipment referred to in paragraph 1. This Decision does not cover requirements relating to the interworking of terminal equipment via the public telecommunications network, as specified in Article 5(g) of Directive 98/13/EC. Article 2 1. The common technical regulation shall include the harmonised standard prepared by the relevant standardisation body implementing, to the extent applicable, the essential requirements referred to in Articles 5 (d) and 5(f) of Directive 98/13/EC. The reference to the standard is set out in Annex I. 2. Terminal equipment covered by this Decision shall comply with the common technical regulation referred to in paragraph 1, shall meet the essential requirements referred to in Articles 5(a) and 5(b) of Directive 98/13/EC, and shall meet the requirements of any other applicable Directives, in particular Council Directive 73/23/EEC of 19 February 1973 on the harmonisation of the laws of Member States relating to electrical equipment designed for use within certain voltage limits (2) and Council Directive 89/336/EEC of 3 May 1989 on the approximation of the laws of the Member States relating to electromagnetic compatibility (3). Article 3 1. Notified bodies designated for carrying out the procedures referred to in Article 10 of Directive 98/13/EC shall, as regards terminal equipment covered by Article 1(1) of this Decision, use or ensure the use of the applicable parts of the harmonised standard referred to in Article 2(1) of this Decision. 2. Notified bodies shall ensure that: (a) manufacturers or other applicants for approval are aware of the Advisory Notes contained in ETSI Guide EG 201 121, including any amendments thereto, and (b) manufacturers are aware that they must attach a notice of the form given in Annex II to all products approved under this Decision, and (c) manufacturers also make the network compatibility declarations of the form given in Annex III. 3. Notified bodies shall inform other notified bodies of the network compatibility declarations made when approval is granted under this Decision. Article 4 1. Equipment within the scope of the harmonised standard referred to in Article 2(1) may continue to be approved under national type approval regulations for a period of 15 months after the date of adoption of this Decision. 2. Terminal equipment approved under such national type approval regulations may continue to be placed on the market and put into service. Article 5 This Decision is addressed to the Member States. Done at Brussels, 20 July 1998. For the Council The President W. MOLTERER (1) OJ L 74, 12. 3. 1998, p. 1. (2) OJ L 77, 26. 3. 1973, p. 29. Directive as amended by Directive 93/68/EEC (OJ L 220, 30. 8. 1993, p. 1). (3) OJ L 139, 23. 5. 1989, p. 19. Directive as last amended by Directive 93/68/EEC (OJ L 220, 30. 8. 1993, p. 1). ANNEX I Reference to the Harmonised Standard applicable The harmonised standard referred to in Article 2 is: Attachment requirements for pan-European approval for connection to the analogue Public Switched Telephone Networks (PSTNs) of TE (excluding TE supporting the voice telephony service) in which network addressing, if provided, is by means of Dual Tone Multi Frequency (DTMF) signalling. ETSI European Telecommunications Standards Institute ETSI Secretariat TBR 21: January 1998 (excluding the Foreword) ADDITIONAL INFORMATION The European Telecommunications Standards Institute is recognised according to Council Directive 83/189/EEC of 28 March 1983 laying down a procedure for the provision of information in the field of technical standards and regulations (1). The harmonised standard referred to above has been produced according to a Mandate issued in accordance with relevant procedures of Directive 83/189/EEC. The full text of the harmonised standard referenced above can be obtained from: European Telecommunications Standards Institute 650 Route des Lucioles F-06921 Sophia Antipolis Cedex France. European Commission DG XIII/A/2-(BU 31, 1/7) Rue de la Loi/Wetstraat 200 B-1049 Brussels. or from any other organisation responsible for making ETSI standards available, of which a list can be found on the Internet under address www.ispo.cec.be. (1) OJ L 109, 26. 4. 1983, p. 8. ANNEX II Text of the notice which manufacturers shall attach to products approved under this Decision The equipment has been approved in accordance with Council Decision 98/482/EC for pan-European single terminal connection to the public switched telephone network (PSTN). However, due to differences between the individual PSTNs provided in different countries, the approval does not, of itself, give an unconditional assurance of successful operation on every PSTN network termination point. In the event of problems, you should contact your equipment supplier in the first instance. Note: The manufacturer should ensure that the vendor and user of the equipment is clearly informed of the above information by means of packaging and/or user manuals or other forms of user instructions. ANNEX III Network compatibility declaration to be made by the manufacturer to the Notified Body and the vendor This declaration will indicate the networks with which the equipment is designed to work and any notified networks with which the equipment may have interworking difficulties. Network compatibility declaration to be made by the manufacturer to the user This declaration will indicate the networks with which the equipment is designed to work and any notified networks with which the equipment may have interworking difficulties. The manufacturer shall also associate a statement to make it clear where network compatibility is dependent on physical and software switch settings. It will also advise the user to contact the vendor if it is desired to use the equipment on another network.